The petitioners in this case were separately charged with the murder of J.M. (Marion) Williams at Tishomingo, Johnston county, on August 3, 1921, and are being held without bail, pursuant to an order made by the examining magistrate after a joint preliminary hearing. Both petitioners were denied bail by the district court of Johnston county. The applications here are Nos. 4084 and 4085, and by agreement of parties were by this court heard and considered together.
The record before us consists of the testimony taken before the examining magistrate against both petitioners at their joint preliminary; affidavits in support of and in resistance of petitioners' applications here; and the oral testimony of both petitioners offered before this court.
From a careful consideration of all these it is the opinion of the court that, according to the showing thus far made, the proof is evident and the presumption great that J.W. Phillips is or may be guilty as charged and is not entitled to bail, and his application for bail is therefore denied.
As to the application of Alexander Watson, the charge of murder against him is predicated upon a charge of conspiracy, and, so far as is shown here, this theory of the case for the most part must stand of fail upon the testimony of two illiterate witnesses, who at different times, under pressure and upon the receipt of money without consideration made statements exonerating the petitioner Alexander Watson, later, under influence and pressure and upon the receipt of money without consideration, these two witnesses repudiated *Page 78 
and still repudiate their statements first made, which later statements tend to implicate this petitioner as a conspirator with the other petitioner, J.W. Phillips.
Under this state of facts we cannot say that the proof as to Alexander Watson is evident or the presumption great that he is guilty of the crime of murder as charged. It is therefore ordered that the petitioner Alexander Watson be admitted to bail in due form of law in the sum of $25,000 upon the making of a good and sufficient bond to be approved by the court clerk of Johnston county, Okla., and the respondent, the sheriff of Bryan county, upon proof of the execution and approval of such bond, is ordered to release the petitioner Alexander Watson.